IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            : No. 104 MM 2017
                                         :
                  Respondent             :
                                         :
                                         :
            v.                           :
                                         :
                                         :
JOSE ANTONIO RIVERA-QUINONES,            :
                                         :
                  Petitioner             :


                                    ORDER



PER CURIAM

      AND NOW, this 16th day of August, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus and the

Petition for Immediate and Emergency Hearing are DENIED.